         Case 3:20-cr-01617-DCG Document 33 Filed 10/08/20 Page 1 of 14



                            UNITED STATES DISTRICT COURT
                              WESTERN DISTRICT OF TEXAS
                                      EL PASO DIVISION


 UNITED STATES OF AMERICA,                         §
                                                   §
 V.                                                §            EF-20-CR-01617-DCG
                                                   §
 ERNESTO LARA-fflDALGO.                            §

                                   MEMORANDUM ORDER


       Presently before the Court is Defendant Ernesto Lara-Hidalgo's ("Defendant") "Motion

to Suppress" ("Motion") (ECF No. 19) filed on August 5,2020. On September 28,2020, the

Court held an evidentiary hearing on the Motion in which the parties presented their evidence

and arguments. See ECF No. 29. For the reasons that follow, the Court GRANTS IN PART,

DENIES IN PART Defendant's Motion.

                                      1.   BACKGROUND


A. Before the Traffic Stop.

       On June 5,2020, in the afternoon. Defendant was in the front-passenger seat of a 2002

gold Nissan Sentra coaching his girlfiiend how to drive a manual transmission (or stick-shift)

vehicle. Mot. at 1, ECF No. 19. Defendant's sister was sitting in the backseat. Id. The three of

them were driving around in Sierra Blanca, Texas, near Interstate 10 ("I-10"). Id. Around the

same time. Border Patrol Agent Lorenzo Lozano, a ten-year veteran of the Border Patrol, was

driving in a marked unit along an access road north of I-10 to travel eastbound towards the Sierra

Blanca Border Patrol Station. Resp. in Opp'n at 2, ECF No. 22. According to Agent Lozano,

this access road is primarily used by Sierra Blanca residents and Border Patrol employees (a

population of about 500 to 600), but it is also often used by illegal aliens and alien smugglers to

circumvent the immigration inspections at the Sierra Blanca Border Patrol Checkpoint. Id.
         Case 3:20-cr-01617-DCG Document 33 Filed 10/08/20 Page 2 of 14



        At approximately 1:50 p.m., while still driving on the access road, Agent Lozano noticed

that the gold Nissan Sentra was heading eastbound very slowly ahead of him at around ten miles

per hour. Id. Agent Lozano did not recognize the vehicle as belonging to any of the local

residents, nor to any of the Border Patrol employees who worked at the Sierra Blanca Station.

Id. He also noticed that the vehicle was from out-of-state because it displayed New Mexico

license plates. Id. As he approached the vehicle from the back, at about twenty feet away from

it. Agent Lozano noticed that the rear passenger first looked back towards his direction through

the rear window and then leaned over to speak to the front-seat passenger. The front-seat

passenger then also turned to look back towards the direction of Agent Lozano, after which he

made some hand movements to the driver.

       After the vehicle stopped at an intersection. Agent Lozano ran called in the license plate

number on his radio to request information about the vehicle's registration and history of

crossing through ports of entry or immigration checkpoints during the last 72 hours. Mot. at 2;

Resp. in Opp'n at 2. Agent Lozano then leamed that the vehicle was registered to an individual

from Carlsbad, New Mexico, which is two hours north of Sierra Blanca, and that the vehicle had

not crossed through a port of entry or immigration checkpoint in the last 72 hours. Mot. at 2;

Resp. in Opp'n at 2-3. As the vehicle entered the intersection to head eastbound, it suddenly

stalled, tumed on the hazard lights, and stopped on the right side of the road. Mot. at 2; Resp. in

Opp'n at 2-3.

       At this point, Agent Lozano states that he became suspiciousenough to stop the vehicle

because of the occupants' behavior, the stallingof the car, the fact that the car was from out-of-

state, and that it was driving along an access road frequently used for alien smuggling. Mot. at 2;

Resp. in Opp'n at 3.




                                                -2-
         Case 3:20-cr-01617-DCG Document 33 Filed 10/08/20 Page 3 of 14



B. The Traffic Stop.

       After the vehicle stopped on the right side of the road, Agent Lozano stopped behind it in

his marked unit and turned his flashing lights on. He then approached the vehicle in full uniform

and saw the vehicle's three occupants: Defendant's girlfriend (the driver), Defendant (the front-

seat passenger), and Defendant's sister (the backseat passenger). Mot. at 2; Resp. in Opp'n at 3.

Agent Lozano asked everyone in English for their immigration status and identification, but

Defendant's girlfriend responded in Spanish that she did not understand English. After Agent

Lozano asked again for the same information in Spanish, she presented her lawful permanent

resident card. Defendant allegedly told Agent Lozano that he was a United States citizen but that

he had left his identification in his residence in Hobbs, New Mexico. Defendant's sister

similarly told him that she was a lawful permanent resident but that she had left her identification

at home in Van Horn, Texas. Mot. at 2; Resp. in Opp'n at 3. Agent Lozano then asked for

Defendant's and his sister's complete name and date of birth to run a records-check on them.

Mot. at 2; Resp. in Opp'n at 3.

       While Agent Lozano awaited the results of the records-check, other Border Patrol agents

arrived at the scene as backup. Allegedly, Defendant and his sister both admitted to these other

agents that they were illegally in the country. Agent Lozano confirmed this information when he

received the results of the records-check. Both Defendant and his sister were arrested and taken


to the Sierra Blanca Station at around 2:15 p.m. for further processing. Mot. at 2; Resp. in Opp'n

at 3-4. At the station. Defendant's fingerprints were taken and run through a database to

determine his immigration history and status, which returned positive results for prior

immigration and criminal history. Resp. in Opp'n at 4. Defendant then answered a series of

biographical questions, admitting that he was a citizen and native of Mexico. Id. He was




                                                -3-
         Case 3:20-cr-01617-DCG Document 33 Filed 10/08/20 Page 4 of 14



advised of his Miranda rights, which he waived, and then he provided a sworn statement. Id.

Defendantadmitted to being previously removed from the United States and that he illegally

crossed into the country four months before. Mot. at 3; Resp. in Opp'n at 4.

       On July 9,2020, the Government filed a one-countindictment charging Defendant with

illegalreentry in violation of 8 U.S.C. § 1326(a). Indictment, ECF No. 10. On August 5,2020,

Defendant filed the instant motion. Mot. at 1.

                                       II.   STANDARD


       "It is well established that the burdens of production and persuasion generally rest upon

the movant in a suppression hearing." UnitedStates v. de la Fuente, 548 F.2d 528, 533 (5th Cir.

1977). However, in certain situations, the burden of persuasion shifts to the government. Id.

For example, "[wjhen the government searches or seizes a defendant without a warrant, the

governmentbears the burden of proving, by a preponderance of the evidence, that the search or

seizure was constitutional." United States v. Guerrero-Barajas, 240 F.3d 428,432 (5th Cir.

2001). Further, the government also bears the burden of proving that a confession obtained

during custodial interrogation is admissible. Taylor v. Alabama, 457 U.S. 687, 690 (1982); de la

Fuente, 548 F.2d at 533. However, in order to shift the burden to the government, the defendant

must first discharge his initial burden of producing some evidence, based on specific factual

allegations, sufficient to make a primafacie showing of illegality. United States v. Lyons, 31 F.

App'x 833 (5th Cir. 2002).

                                      III.   DISCUSSION


       By his Motion, Defendant seeks to exclude all evidence derived and flowing from his

alleged illegal seizure. Mot. at 3. Specifically, Defendant seeks to exclude the following:

       1. [Defendant's] statements not related to his identity. These statements
          include him allegedly saying that:



                                                 -4-
         Case 3:20-cr-01617-DCG Document 33 Filed 10/08/20 Page 5 of 14



               a. he was a U.S. citizen;
               b. he forgot his identification card at his home in Hobbs, New Mexico;
               c. he entered the United States on or about February 15, 2020, at 1 a.m.
                   by walking across the international boimdary from Mexico into the
                   United States approximately one mile from El Paso, Texas, without
                   being inspected by immigration officers;
               d. he was a Mexican citizen;
               e. he did not have the legal documents necessary to enter, pass through,
                   or remain in the United States;
               f. he did not have any fear of returning to Mexico;
               g. he previously entered the United States approximately two years ago
                  by walking from Juarez, Mexico, to El Paso, Texas;
               h. he had been ordered removed or deported from the United States; and
               i. he has not applied to the Secretary of the Department of Homeland
                  Security for readmission to the United States.

       2. Officers' observations after the seizure, including observations of
          [Defendant]. This includes:
             a. any testimony describing [Defendant] and other occupants based on
                 what officers saw after the seizure; and
             b. any testimony about the demeanor and behavior of [Defendant] and
                 the other occupants after the seizure.

       3. Statements and testimony by other occupants of the Nissan. This includes
          any testimony by other occupants that [Defendant] was in the Nissan, is a
          Mexican citizen, or had entered imlawftilly.



       4. [Defendant's] identity-related statements. This includes him allegedly
          providing his name and date of birth.

       5. [Defendant's] fingerprints. These were taken to gather information for a
          criminal prosecution, not as part of a routine booking procedure.

       6. [Defendant's] photograph. This was taken to gather information for a
          criminal prosecution, not as part of a routine booking procedure.

Advisory to the Court at 1-2, ECF No. 31. Defendant bases his Motion in the Fourth

Amendment to the United States Constitution, Bond v. United States, 529 U.S. 334, 336 (2000)

("The Fourth Amendment provides that '[t]he right of the people to be free in their persons,

houses, papers, and effects, against unreasonable searches and seizures, shall not be violated...




                                               -5-
         Case 3:20-cr-01617-DCG Document 33 Filed 10/08/20 Page 6 of 14



   (quoting U.S. Const, amend. IV)); and the exclusionary rule, Segura v. UnitedStates, 468

U.S. 796, 804 (1984) ("The suppressionor exclusionary rule is a judicially prescribed remedial

measure [that]... reaches not only primary evidence obtained as a direct result of an illegal

search or seizure, but also evidence later discovered and found to be derivative of an illegality or

'fiuit of the poisonous tree.'" (internal citations omitted)). In view of the facts and arguments

before the Court, this case presents two determinative questions:

       1) Did Agent Lozano have reasonable suspicion to stop the vehicle in which Defendant

           was a passenger?

       2) If he did not have reasonable suspicion to conduct the stop, what evidence must be

           suppressed?

The Court will address each of these questions in tum.

A. Reasonable Suspicion

       Defendant argues that Agent Lozano did not have reasonable suspicion to stop the

vehicle in which Defendant was traveling. In short. Defendant contends that the totality of the

circumstances show that none of the Brignoni-Ponce factors support a finding of reasonable

suspicion, particularly because "merely driving in an area 'notorious for alien smuggling' alone,

does not constitute reasonable suspicion." Mot. at 5 (quoting United States v. Rangel-Portillo,

586 F.3d 376, 380 (5th Cir. 2009)). But the Government avers that the record does support a

finding of reasonable suspicion because, relying on his ten years of experience as a Border Patrol

agent, Agent Lozano (1) saw the vehicle use an access road about thirty-fom- miles from the

border that is regularly used by alien smugglers; (2) noticed that the vehicle was from out of state

and did not belong local residents; and (3) observed the occupants' questionable behaviors and

gestures towards him. Resp. in Opp'n at 6-7. After due consideration, the Court agrees with




                                                -6-
         Case 3:20-cr-01617-DCG Document 33 Filed 10/08/20 Page 7 of 14



Defendantthat the totality of the circumstances indicate that Agent Lozano did not have

sufficient reasonable suspicion for the stop.

       "When conducting roving patrols, borderpatrol agentsmay temporarily stop a vehicle

'only if they are aware of specific articulable facts, together with rational inferences from those

facts, that reasonably warrant suspicion that the vehicle's occupant is engaged in criminal

activity.'" UnitedStates v. Hernandez-Mandujano, 721 F.3d 345, 348 (5th Cir. 2013) (quoting

United States v. Soto, 649 F.3d 406,409 (5th Cir. 2011). The Supreme Court in Brignoni-Ponce

articulated several factors for "deciding whether there is reasonable suspicion to stop a car in the

border area." United States v. Brignoni-Ponce, 422 U.S. 873, 884 (1975). These factors include

(1) proximity to the border; (2) characteristics of the area; (3) usual traffic patterns; (4) the

agents' experience in detecting illegal activity; (5) the driver's behavior; (6) particular aspects or

characteristics of the vehicle; (7) information regarding recent border crossings or narcotics

transportation in the area; and (8) the number of passengers and their appearance and behavior.

Hernandez-Mandujano, 721 F.3d at 348 (citing United States v. Moreno-Chaparro, 180 F.3d

629, 631-32 (5th Cir. 1998)). None of the                       factors is dispositive. Rangel-

Portillo, 586 F.3d at 380. Rather, courts must consider the "totality of the circumstances" to

determine whether the detaining officer has a "particularized and objective basis" for suspecting

legal wrongdoing. United States v. Arvizu, 534 U.S. 266,273 (2002).

       Here, the Court is of the view that the only Brignoni-Ponce factors that arguably support

the Government's position is proximity to the border and Agent Lozano's ten years of

experience. Yet, when viewed together with the other factors, these two alone do not justify

Agent Lozano's stop.




                                                  -7-
             Case 3:20-cr-01617-DCG Document 33 Filed 10/08/20 Page 8 of 14



        To be sure, the Government is correct that proximity to the border can be considered a

"paramount factor" in the reasonable suspicion analysis and that any stop within fifty miles fi^om

the border weighs heavily in favor of reasonable suspicion. Resp. in Opp'n at 5 (citing United

States V. Garza, 727 F.3d 436,440-441 (5th Cir. 2013). But the Government's argument

overlooks the fact that Agent Lozano called in the license plate number on his radio and

confirmed that the vehicle had no history of crossing through ports of entry or immigration

checkpoints during the last 72 hours. Simply put, because Agent Lozano had no reason to

believe that the vehicle had come from the border, the proximity-to-the-border factor

substantially loses its weight. See United States v. Freeman, 914 F.3d 337, 343 (5th Cir. 2019)

("If there is no reason to believe that the vehicle has come Jfrom the border, the remaining factors

must be examined charily.") (internal quotation marks omitted); see also id. ("[W]e hesitate to

conclude that driving on a road coming from a densely populated city such as Laredo, even if

situated along the border, can weigh heavily in favor of reasonable suspicion.") (emphasis in

original).

        While the stop occurred on an access road parallel to I-10, "a major corridor for illegal

alien-smuggling between cities in Texas, such as Houston, and the East Coast," Hernandez-

Mandujano, 721 F.3d at 349, "merely driving in an area 'notorious for alien smuggling,' alone,

does not constitute reasonable suspicion." Rangel-Portillo, 586 F.3d at 380 n.3 (quoting United

States V. Morales, 191 F.3d 602,604-05 (5th Cir. 1999)). This factor's significance is further

abated by the fact that, as Agent Lozano himself testified at the hearing, there were no reports of

recent suspected alien smuggling activity around the area. Were the Court to find otherwise.

Border Patrol agents "would be free to stop any vehicle on virtually any road anywhere near the

Texas-Mexico border." United States v. Diaz, 977 F.2d 163,165 (5th Cir. 1992).




                                                -8-
         Case 3:20-cr-01617-DCG Document 33 Filed 10/08/20 Page 9 of 14



        Agent Lozano also testified that he conducted the stop around the time when Border

Patrol employees at the Sierra Blanca Checkpoint have their change-of-shift, during which alien

and drug smuggling activity supposedly increases because smugglers are aware of this "window

of opportunity." But the absence of any reports of recent suspected alien smuggling activity

around the area at that time for that day also diminishes the significance of this fact in analyzing

the traffic pattems of the area. Moreover, this factor is also abated by the fact that nothing on the

record indicates that there was anything irregular or unusual about the vehicle or its travel pattem

at that time of the day to suggest that criminal activity was afoot. Cf. UnitedStates v. Robles-

Avalos, 895 F.3d 405,409 (2018) ("[OJnly usual traffic at that time of night is local ranch

vehicles," not the defendant's sedan). Indeed, Agent Lozano conceded at the hearing that the

vehicle was not unusually dirty or clean, that it did not look weighed down, and that the number

of its occupants did not raise any suspicion. See Hernandez-Mandujano, 721 F.3d at 350

("Agents Sullivan and Taylor identified nothing suspicious about this particular SUV—^that is,

they noted no aspects of the SUV that rendered it any more likely than other SUVs to be

transporting illegal aliens.... Indeed, it was only an average SUV on a Louisiana highway.")

(citations omitted).

       The only "unusual" characteristic of the vehicle that caught Agent Lozano's attention was

its license plate from the neighboring state of New Mexico. Yet, that characteristic alone does

not raise any suspicion of criminal activity, especially after Agent Lozano ascertained that the

vehicle was registered to an individual from the neighboring city of Carlsbad, New Mexico, and

that the vehicle had not crossed the border in the last 72 homs. Also absent from the record is

any report or information suggesting that the vehicle was stolen or that it was involved in




                                                -9-
        Case 3:20-cr-01617-DCG Document 33 Filed 10/08/20 Page 10 of 14



criminal activity. Hence, the Brigoni-Ponce factor on vehicle characteristics also does not weigh

in the Government's favor.

        As to the occupants' behavior, Agent Lozano could only point out to their gestures to

each other after they turned back to look towards his direction. But his observations "do not

measurably contribute to reasonable suspicion in the absence of any other compelling evidence."

Id. at 350. Whether the vehicle's occupants looked or failed to look back towards Agent Lozano,

who was trailing close behind them in his marked unit, "taken alone or in combination with other

factors, should be accorded little weight." Id. "Similarly, conversations are subject to natural

variation, waxing and waning at irregular intervals. If there were other strong indicators of

reasonable suspicion, this factor may help contribute, but it is necessarily a weak factor and of

especially light weight in a case such as this." Id. In fact, "[n]ot only are innocent explanations

available [for this kind of behavior], but they are probable." United States v. Olivares-Pacheco,

633 F.3d 399,403 (5th Cir. 2011). For one thing, any law-abiding citizen who is learning how to

drive—^as Defendant alleges his girlfriend was doing—could be reasonably distressed upon

seeing other vehicles trailing close behind, especially if that vehicle belongs to law enforcement.

That Defendant's girlfiiend was allegedly learning to drive with a manual transmission can also

provide an irmocent explanation as to why the vehicle was slowly traveling at around ten miles

per hour and why it later stalled.

       Therefore, the Court concludes that the totality of the circumstances indicate that Agent

Lozano did not have sufficient reasonable suspicion to justify the stop. In other words. Agent

Lozano's actions constituted an unconstitutional seizure.




                                               -10-
         Case 3:20-cr-01617-DCG Document 33 Filed 10/08/20 Page 11 of 14



B. Exclusionary Rule.

        "'Evidence obtained as a direct result of an unconstitutional search or seizure is plainly

subject to exclusion,' as is 'evidence later discovered and found to be derivative of any illegality

or fiuit of the poisonous tree.'" United States v. Scroggins, 599 F.3d 433,446 (5th Cir. 2010)

(quoting Segura v. United States, 468 U.S. 796, 804 (1984)) (emphasis omitted).

        Of Defendant's six outstanding suppression requests, the Court finds that the first three

directly derived fi:om the constitutionally infirm stop and will thus order each one suppressed.

Suppression requests one and three both concem statements that Defendant made to the Border

Patrol agents which he would not have made but for the stop. In a similar vein, suppression

request two relates to Agent Lozano's observations of Defendant's demeanor and behavior,

which Agent Lozano would not have had an opportunity to make had he not stopped Defendant.

        However, Defendant candidly recognizes that the law of this Circuit, mainly United

States V. Roque-Villanueva, 175 F.3d 345 (5th Cir. 1999), is contrary to his position on

suppression requests four, five, and six, all relating to evidence of his identity—^namely, his

identity-related statements, fingerprints, and photograph. Mot. at 6-7. Notwithstanding, he

contends that the Court can still suppress such evidence because the Fifth Circuit in Roque-

Villanueva "did not specify that identity-related evidence obtained as a product of the stop is not

suppressible, only that his ultimate identity and the A-file could not be suppressed." Advisory to

the Court at 2.


       But the Court notes that the Fifth Circuit and other courts within it have construed Roque-

Villanueva to be a blanket rule foreclosing the suppression of all identity-related evidence, not

just a defendant's identity and A-file. See, e.g.. United States v. Avelar-Castro, 62>1 F. App'x.

177,178 (5th Cir. 2016) (affirming district court's ruling that "even if... a Fourth Amendment




                                                -11-
         Case 3:20-cr-01617-DCG Document 33 Filed 10/08/20 Page 12 of 14



violation occurred, evidence establishing Avelar's guilt (evidence of his identity), is not

suppressible."); UnitedStates v. Rodriguez, 672 F. App'x. 451,452 (5th Cir. 2016) ("As

Rodriguez concedes, even assuming that the immigration stop was illegal, his argument that the

district court should have suppressed his identity evidence is foreclosed."); United States v.

Mantes-Nunez, No. EP-15-CR-14-PRM (W.D. Tex. Apr. 16,2015), ECF No. 30, ajfd, 644 F.

App'x 350 (5th Cir. 2016) (not suppressing identity-related statements, fingerprints,

photograph); United States v. Cervantes-Malagon, 457 F. App'x. 364, 365 (5th Cir. 2012)

("[EJven if there was a Fourth Amendment violation, this court has held that evidence of

identity, such as one's fingerprints and A-file, is not suppressible."); United States v. Rodriguez-

Castorena, 417 F. App'x. 409,410 (5th Cir. 2011) ("Because the fingerprints themselves did

nothing more than identify Rodriguez-Castorena and did not constitute affirmative evidence of

his crime, we conclude that this argument also fails imder [Fifth Circuit] precedent[.]"); United

States V. Baeza-Castillo, 72 F. App'x. 170,171 (5th Cir. 2003) ("Even assuming that [the

defendant's] arrest was illegal," [suppression of his fingerprints and A-file] "is foreclosed by our

precedent."); United States v. Lopez-Guerrero, EP-OO-CR-1498-DB, 2000 WL 33348233, at *4

(W.D. Tex. Nov. 30,2000) ("[N]otwithstanding Defendant's stubborn insistence that any

identification evidence and corresponding immigration history is a 'fiiiit' of an illegal search.

Defendant cannot prevent the Government from introducing that evidence at trial.").

       The Court acknowledges that, in United States v. Hernandez-Mandujano, 721 F.3d 345

(5th Cir. 2013), Judge Jolly expressed considerable reservations about the Fifth Circuit's blanket

rule and noted that other circuits do allow suppression of identity-related evidence under certain

circumstances. Id. at 351-352 (Jolly, J., concurring). Specifically, Judge Jolly believed that, in




                                                -12-
         Case 3:20-cr-01617-DCG Document 33 Filed 10/08/20 Page 13 of 14



comparisonto the other circuits, the Fifth Circuit had erroneously construed I.N.S. v. Lopez-

Mendoza, 468 U.S. 1032 (1984), in creating such rule because

        If the [Supreme] Court had been saying that statements relating to one's identity
        were never suppressible, [its] rigorous analysis of the costs and benefits of
        excluding such evidence in a civil deportation hearing would have been wholly
        superfluous. I virtually repeat myself to observe, as the Fourth, Eighth, and Tenth
        Circuits highlighted, that if evidence relating to identity were excluded firom the
        general rule, the Court almost certainly would have said so, rather than treating it
        as it would treat any other potentially suppressible evidence.

Hernandez-Mandujano, 721 F.3d at 354 (Jolly, J., concurring). In closing. Judge Jolly expressed

that


        allowing our erroneous interpretation of Lopez-Mendoza to persist essentially
        affords law enforcement officers staggering authority to detain anyone they suspect
        of being an illegal alien, for so long as they retrieve only evidence related to that
        person's identity, they will escape any ramifications for even grossly
        unconstitutional behavior. Thus, while precedent requires me to concur with the
        majority, I hope I have made clear that our precedent is an incomplete and
        erroneous reflection of the propositions for which Lopez-Mendoza stands.

Id. at 356 (Jolly, J., concurring). His conclusion suggests that such rule, as it stands, creates an

insidious incentive for law enforcement officers because it encourages them to stop anyone,

including United States citizens and anyone lawfully present in the country, without reasonable

suspicion and violate their Fourth Amendment rights with impunity. Simply put, such rule

makes the exclusionary rule meaningless and contrary to its stated piupose: "to deter unlawful

police conduct." United States v. Pope, 467 F.3d 912,916 (5th Cir. 2006); see also United

States V. Leon, 468 U.S. 897, 919 (1984) ("The deterrent purpose of the exclusionary rule

necessarily assumes that the police have engaged in willful, or at the very least negligent,

conduct which has deprived the defendant of some right. By refusing to admit evidence gained

as a result of such conduct, the courts hope to instill in those particular investigating officers, or

in their future counterparts, a greater degree of care toward the rights of the accused."). Justice




                                                 -13-
         Case 3:20-cr-01617-DCG Document 33 Filed 10/08/20 Page 14 of 14



O'Connor herself agreed with the respondents in Mendoza that the application of the

exclusionary rule in this type of context raised "legitimate and important concerns" because

"retention of the exclusionary rule is necessary to safeguard the Fourth Amendment rights of

ethnic Americans, particularly the Hispanic-Americans lawfully in this country." Lopez-

Mendoza, 468 U.S. at 1045.

        Regardless, the Court is duty boimd to apply the law as it currently exists in this Circuit,

which, as Judge Jolly notes in his concurrence, provides that identity evidence is not

suppressible. Hernandez-Mandujano, 721 F.3d at 751; accord United States v. Medrano-

Martinez, SA-14-CR-87-XR, 2014 WL 3824206, at *3 (W.D. Tex. Aug. 1,2014); see also

United States v. Traxler, 764 F.3d 486,489 (5th Cir. 2014) (noting that the rule of orderliness

prevents a panel's interpretation, even if flawed, from being declared void by a subsequent panel

"absent an intervening change in the law, such as by a statutory amendment, or the Supreme

Court, or [the Fifth Circuit] en banc[.'\")-

                                        IV.    CONCLUSION


        Accordingly, IT IS ORDERED that Defendant Ernesto Lara-Hidalgo's "Motion to

Suppress" (ECF No. 19) is GRANTED IN PART, DENIED IN PART. The Court GRANTS

the Motion with respect to his suppression requests one (all statements not related to his

identity), two (all observations after the seizure, including Defendant's observations), and three

(all statements and testimony by other occupants of the vehicle). The Court DENIES the Motion

in all other respects.

        So ORDERED and SIGNED this                 day of October 2020.




                                                  L    /ID C. GU^DERRAMA
                                                  UNITED STATES DISTRICT JUDGE



                                                -14-
